Citation Nr: 0413234	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for exotropia and 
diplopia.

2.  Entitlement to service connection for exotropia and 
diplopia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from December 1964 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for exotropia and diplopia.

The veteran's claim for visual problems, including exotropia, 
previously was considered and denied.  And he did not timely 
appeal those decisions.  So although the RO treated his 
current claim as one for entitlement to service connection, 
it should have been treated as a petition to reopen his 
previously denied claim.  This distinction is 
inconsequential, however, since the Board will grant both the 
petition to reopen and service connection for exotropia and 
diplopia on the merits.

FINDINGS OF FACT

1.  In September 1994, the RO denied the veteran's claim for 
service connection for visual problems (a refractive error, 
myopia and astigmatism, and for exotropia).  And although 
notified of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal his claim 
concerning his visual problems.

2.  In July 1998, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
visual problems, including exotropia.  And he again did not 
appeal.

3.  Some of the additional evidence received since that July 
1998 decision, however, relates to the etiology of the 
veteran's exotropia and, thus, bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of this claim.

4.  It is just as likely as not the veteran's exotropia and 
diplopia are related to a concussion he sustained in service.


CONCLUSIONS OF LAW

1.  The RO's July 1998 decision denying the petition to 
reopen the previously denied claim for service connection for 
visual problems, including exotropia, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence received since that July 1998 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for exotropia and diplopia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000 & 2003).

3.  This evidence indicates the veteran has exotropia and 
diplopia as a result of an injury (concussion) incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a),(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's December 1964 Air Force Enlistment Examination 
reflects that his eyes were normal.  On the Medical History 
portion of the Enlistment examination, the veteran noted that 
he had eye trouble, apparently referring to the fact that he 
wore glasses.  In the space marked "heterotrophia (specify 
distance)," which was category number 62 of "Measurements 
and other Findings," no exotropic deviation was noted.

During service, the veteran was injured in an April 1967 
automobile accident.  The hospital's Narrative Summary of the 
incident reflects that the veteran was admitted to the 
hospital on April 19, 1967 and discharged May 5, 1967, and 
that he sustained, among other injuries, a concussion 
manifested by some dizziness and amnesia.  There was no 
specific indication in the Narrative Summary of injury to the 
eye.

An April 1967 Opthalmologic Consultation noted a bruised 
eyelid resulting from the auto accident, diagnosed the 
veteran with myopia and astigmatism, and contains a notation 
in the muscle balance section with different figures for the 
right and left eyes.

The veteran's June 1967 separation exam described the 
accident and stated that there were no complications or 
sequelae (residuals).

A November 1967 VA examination stated, regarding the 
veteran's eyes, "External structures are normal.  Pupils are 
round and equal and react to light and accommodation."  
There is no other reference to the veteran's eyes in the 
examination report.

VA outpatient treatment (VAOPT) records of June 1994, October 
1994, December 1994, and August 1995, note impressions of 
exotropia and diplopia.  A May 1996 VAOPT records indicates, 
"Long standing exotropia for years," and stated it was 
possibly due to decompensating phoria, but was not due to 
diabetes.   (As noted in an April 2000 VA examination report, 
the veteran has diabetic retinopathy, which is more advanced 
in the right eye than the left).

In February 2000, a private ophthalmologist, Dr. S., who also 
worked for VA, noted an impression of exotropia of the left 
eye and stated:  "In reviewing [the veteran's] medical 
records, I noted that [he], according to the documents 
which he supplied, had a normal eye examination upon entry 
into the military.  Examination of the extraocular muscles 
revealed the presence of no espophoria, exophoria, or 
hyperphoria and there was normal fusion.  The patient 
indicates that he suffered a head injury in an automobile 
accident in 1967.  He sustained a concussion and has had 
diplopia and exotropia since the accident.  It is quite 
likely that the exotropia developed as a result of the 
accidence since it was not present prior to the accident."

Two months later, in April 2000, the same physician, this 
time after performing a VA examination, stated:  "After 
reviewing [the veteran's] medical examination upon entering 
the military on December 23, 1964, it is noted in item #62 
under heterophoria that he had no exotropic deviation at that 
time.  Actually there was a slight esophoric deviation noted 
and the cover test performed at that visit showed orthophoria 
or perfect ocular alignment.  It is quite likely that the 
exotropia developed as a result of the accident since it was 
not present prior to the accident."

In June 2002, Dr. S., this time in his private capacity, 
reiterated his conclusion that the veteran "has had ample 
documentation of the exotropia.  This condition which was not 
present prior to the accident seems to have some correlation 
with the accident and seems to have progressed throughout the 
years.  The exotropia and diplopia, which initially seemed to 
be intermittent, now appear to be constant."

In an April 2002 letter, R. Haverly, M.D., F.A.C.S., noted 
that he had examined the veteran in March and April 2002.  He 
noted the veteran's diabetic retinopathy and exotropia of 60 
diaopters.  He noted that the veteran could with effort bring 
the exotropia into the "ortho position" for about a minute.  
He concluded:  "The etiology of the exotropia is uncertain 
but it could be related to the head trauma from years ago.  
[The veteran] did have an eye exam prior to the injury with 
no mention of an exotropia or exophoria.  After the injury 
there was documentation of an exophoria which has now 
developed into a persistent exotropia."

In October 2002, a staff optometrist at the Erie VA Medical 
Center (VAMC) noted that the veteran had been examined 
numerous times at the VAMC's Eye Clinic.  The optometrist 
also noted numerous treatment of the veteran for diabetes, 
hypertension, and a "well-documented" history of exotropia 
which began shortly after the in-service auto accident.  He 
concluded:  "There is no supporting documentation however 
that the exotropia pre-existed the accident.  His condition 
of exotropia, which has now become persistent, is quite 
likely the result of the injury he sustained while yet on 
active duty."



In April 2002, a VA examiner offered an opinion as to the 
etiology of the veteran's exotropia.  He based this opinion 
on a review of the veteran's claims file, but did not examine 
the veteran.  He noted the veteran's normal eye and muscle 
balance on entrance into the military.  He also noted the in-
service accident and the conclusion of "no complications, no 
sequelae" from it.  The VA examiner also pointed to the June 
1967 discharge examination that found the veteran's eyes to 
be normal and a November 1967 examination that failed to 
disclose any muscle imbalance or ocular or visual problem.  
He also noted that the first documentation of exodeviation to 
the left eye was in 1994.

After recounting the findings and conclusions of Dr. S., the 
VA examiner wrote:  "It is my opinion that this statement of 
Dr. [S., that the veteran's exotropia is related to service], 
would only be of validity if it was made during active duty 
or within one year following discharge, not some 30 or 40 
years later and eight years following the first documentation 
of an exotropia with diplopia being present."  The VA 
examiner concluded:  "I hope that this information is of 
some value to you.  I do not view this as a medical opinion, 
this decision of service connection is an administrative 
decision and my capability as an ophthalmologist does not 
allow me to make any better decision on this matter than any 
other person evaluating this information in the claim's 
chart."

At a July 2002 hearing at the RO, the veteran testified that 
at the time he was in the hospital after his auto accident, 
the doctors said they would treat his eye disorder but 
nothing was done (pp. 2 and 4).  He described the disability 
as starting with a flickering and then starting to move more 
in 1993 or 1994, when he started noticing the condition was 
getting worse (p. 2).

At an August 2003 videoconference hearing before a Veterans 
Law Judge (VLJ) of the Board, the veteran again noted that 
his eye disability had worsened gradually over time (p. 8).  
The VLJ informed the veteran of the Veterans Claims 
Assistance Act (VCAA) and the duties to notify and assist him 
under its provisions (pp. 8-10).




Procedural History

In a September 1994 rating decision, the RO denied the 
veteran's claim for service connection for visual problems (a 
refractive error, myopia and astigmatism, and for exotropia).  
In doing so, the RO noted his in-service complaint of 
flickering vision, and a July 1994 private medical record 
noting that he had suffered intermittent exotropia to the 
left eye as a result of his in-service auto accident.  
Although notified of that decision, and apprised of his 
procedural and appellate rights, he did not appeal his claim 
concerning his visual problems

In a July 1998 rating decision, the RO denied the veteran's 
petition to reopen his previously denied claim for visual 
problems, including exotropia, and he again did not appeal.


Analysis

Petition to Reopen

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's February 2000 VA Form 21-4138, 
Statement in Support of Claim, which the RO treated as a 
claim for entitlement to service connection for exotropia and 
diplopia.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
eliminated the requirement of submitting a 
well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, 
the veteran filed his claim in February 2000 - prior to this 
date - so the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

As mentioned, the RO treated the veteran's February 2000 
Statement in Support of claim as a new claim of entitlement 
to service connection for exotropia and diplopia.  But the RO 
should have treated his claim, instead, as a petition to 
reopen.  This is because the RO already had denied claims for 
visual problems including the current disability alleged, 
most recently in July 1998, and the veteran did not appeal 
that decision.  Thus, it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  The Board 
therefore will consider the February 2000 Statement in 
Support of claim as, in actuality, a petition to reopen the 
previously denied claim for service connection for visual 
problems inclusive of exotropia.  To reopen this claim, there 
must be new and material evidence since the July 1998 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Fortunately, though, there is.



The private and VA medical opinions submitted since the July 
1998 rating decision are both new and material.  As the 
opinions were rendered after that decision, they are 
obviously new.  Moreover, they all relate to the key question 
of the etiology of the veteran's exotropia, and are so 
significant that they must be considered in order to fairly 
decide the merits of this claim, as evidenced by the fact 
that the Board will grant the veteran's claim based upon this 
evidence.  The Board therefore reopens the veteran's claim.

The Board notes that the only reference to the VCAA occurred 
during the veteran's videoconference hearing.  The VCAA, 
which became effective on November 9, 2000, applies to his 
February 2000 petition to reopen, which had not been finally 
decided at that time.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC 
LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001)) (VA will apply VCAA implementing 
regulations to any claim filed before November 9, 2000 but 
not decided by VA as of that date).  But as the Board has 
determined that the evidence and information currently of 
record supports a grant of the petition to reopen as well as 
on the merits of the claim for entitlement to service 
connection, no further development is required to comply with 
the VCAA or the implementing regulations because it would be 
inconsequential.  The benefits requested can be granted, in 
full, based on the evidence already on file.


Entitlement to Service Connection for Exotropia and Diplopia

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted in 
service, or for aggravation during service of a pre-existing 
disease or injury beyond its natural progression.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303(a), 3.306 
(2003); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Thus, the weight to be accorded the various items of evidence 
in case before the Board must be based on the quality of the 
evidence and not necessarily on its quantity or source.  
There are, of course, cases in which both the quality and 
quantity of the evidence support a particular result.  This 
is such a case, as both the quality and quantity of the 
medical opinions support granting the veteran's claim.

The medical opinions of two ophthalmologists and one 
optometrist that posit a causal connection between the 
veteran's in-service concussion and his current exotropia all 
reflect a careful review of the veteran's SMRs and other 
medical records, and contain persuasive underlying reasons 
and bases for their conclusions.  For example, Dr. S., who 
examined the veteran in both his private capacity and as a VA 
physician, cited specific SMRs and specific items within them 
in recounting that the veteran had no exotropia when he 
entered service.  He noted the in-service concussion, and 
also discussed possible conditions that could have resulted 
in the veteran's current exotropia, such as espophoria, 
exophoria, and hyperphoria, which were not found on the 
extraocular muscle portion of the Enlistment examination.  He 
also explained that the exotropia could have worsened over a 
period of time.  Thus, Dr. S.'s reasoned conclusion that it 
was "quite likely" that the veteran's 
in-service concussion resulted in his exotropia is supported 
by the medical evidence of record.  Similarly, Dr. Haverly 
noted the absence of evidence of exotropia prior to the 
concussion and considered and excluded the veteran's diabetic 
retinopathy as the cause of his exotropia when rendering his 
conclusion that the exotropia "could be" related to the 
concussion.  Finally in this regard, the VA staff optometrist 
noted the veteran's diabetes and hypertension and the lack of 
evidence of exotropia prior to the in-service concussion, and 
concluded that it was the concussion and not any of the other 
conditions that "quite likely" caused the exotropia.

In contrast to the physicians who found a nexus between the 
concussion and exotropia, the VA examiner who discounted a 
link between the two did not examine the veteran.  He based 
his opinion on the contemporaneous conclusion that there were 
no complications or sequelae, the finding in the June 1967 
discharge examination that the veteran's eyes were normal, 
and the absence of a muscle imbalance or ocular or visual 
problem in the November 1967 VA examination.  The VA examiner 
also discounted Dr. S.'s opinion because his conclusion of a 
nexus between the concussion and exotropia would only be 
valid if made during service or within a year of discharge, 
and not many years later.  The Board finds that the VA 
examiner's opinion is less persuasive than those of the other 
physicians to the contrary, especially that of Dr. S.  The 
April 2002 VA examiner placed too much value on the 
contemporary diagnoses in reaching his own conclusion and 
discounting that of Dr. S.  38 C.F.R. § 3.303(d) (2003) 
specifically allows for a finding of service connection where 
a disease is initially diagnosed after discharge, as long as 
all of the evidence indicates the disease was incurred in 
service, regardless of the number of years that passed 
between incurrence and manifestation.  Dr. S. and the other 
physicians carefully examined all of the evidence and 
concluded that it indicated that it was "quite likely" that 
the exotropia resulted from the concussion, or at least this 
"could have" occurred.  The disagreeing VA examiner, on the 
other hand, merely noted the passage of time between service 
and manifestation of the exotropia, without considering 
whether the evidence suggested the possibility that the 
concussion to the veteran's head was an injury that later 
manifested itself in his vision problems, including 
exotropia.  Indeed, the VA examiner himself described his own 
opinion as administrative rather than medical, and he did not 
believe that his ophthalmologic knowledge rendered his 
opinion more persuasive than anyone else reviewing the 
medical records.

So, in sum, there certainly is as much probative medical 
evidence supporting the claim as there is against it-indeed, 
probably far more favorable evidence.  And the evidence only 
need be about evenly balanced, for and against, for the 
veteran to prevail.  Thus, service connection for exotropia 
and diplopia must be granted.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen a claim for service connection for 
exotropia and diplopia is granted.

Service connection for exotropia and diplopia is granted.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



